Citation Nr: 0426899	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  96-22 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151.

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
April 1954.  He is deceased, and the appellant is his 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  An April 1995 rating decision denied service 
connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310, and a March 1996 rating decision denied 
service connection for the cause of the veteran's death under 
38 U.S.C.A. § 1151.

In December 1997, June 1999, and October 2001, the Board 
remanded this case for additional development.  Those remands 
identified a third issue on appeal - entitlement to 
Dependency and Indemnity Compensation (DIC).  DIC can be 
awarded based on a service-connected death under 38 U.S.C.A. 
§ 1310, or as if the death were service-connected under the 
provisions of 38 U.S.C.A. § 1318.  The appellant has never 
claimed that the veteran should have been rated 100 percent 
disabled prior to his death.  All section 1318 bases for an 
award of DIC are an intrinsic part of a DIC claim in those 
cases in which service connection for the cause of the 
veteran's death is denied and the veteran had a totally 
disabling service-connected condition at the time of death.  
Timberlake v. Gober, 14 Vet. App. 122, 134-35 (2000).  
However, in this case, the veteran was rated at 10 percent 
for residuals of removal of the left testicle.  The phrasing 
of the DIC issue on the prior remands appears to be in error 
since the claim of DIC based on a service-connected death is 
encompassed within the two claims listed above and no claim 
for benefits under section 1318 has been made.




FINDINGS OF FACT

1.  The veteran died on August [redacted], 1993.  The immediate cause 
of his death was respiratory failure/arrest due to, or as a 
consequence of, lung cancer.  

2.  VA received the appellant's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death in May 1995.  

3.  The evidence does not show that a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed the 
veteran's lung cancer prior to May 1993.  

4.  At the time of his death, the veteran was service-
connected for residuals of a left orchiectomy, evaluated as 
10 percent disabling. 

5.  The veteran's service medical records show no treatment 
for any lung conditions.  There is no medical evidence 
showing that a lung disorder, including cancer, was 
manifested within the first post-service year.  

6.  There is no medical evidence suggesting that the 
veteran's service-connected disorder caused or aggravated any 
of the medical conditions that caused his death, nor that the 
service-connected disorder caused or contributed 
substantially or materially to cause the veteran's death.

7.  There is medical evidence indicating that the veteran was 
nicotine dependent before he entered service.

8.  The medical evidence does not establish that the 
veteran's lung cancer is the result of an in-service disease 
or injury, including cigarette smoking.


CONCLUSIONS OF LAW

1.  Compensation under 38 U.S.C.A. § 1151 for the cause of 
the veteran's death is not warranted.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1995).

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from April 1951 to 
April 1954.  He was service-connected for removal of the left 
testicle, evaluated as 10 percent disabling since his 
separation from service.  During his lifetime, he also 
brought claims for service connection for stomach and left 
wrist disorders (denied in an October 1954 rating decision) 
and multiple sclerosis (denied in June 1984 and November 1987 
Board decisions).  

In May 1993, the veteran fell and thereafter noticed chest 
pain where he had sustained trauma.  X-rays were done to 
rule-out a fracture.  Those x-rays showed a lung mass, and 
the veteran was then hospitalized in late May 1993 for 
additional testing.  At that time, the veteran denied having 
weight loss, cough, or shortness of breath.  A CT scan showed 
a rounded atelectasis, which arises from pleural 
abnormalities most commonly heavy smoking and asbestos 
exposure.  It was initially felt that the lesion was benign, 
but biopsy results showed adenocarcinoma.  


The veteran was hospitalized a few more times in June and 
July 1993 and began radiation therapy in July 1993.  The 
medical records indicate that he was not a surgical 
candidate, and he could not undergo chemotherapy due to his 
multiple sclerosis.  In August 1993, the veteran was 
hospitalized for pain upon swallowing, nausea, vomiting, and 
inability to eat or drink secondary to severe radiation 
mucositis.  During the hospitalization, he had respiratory 
failure and died on August [redacted], 1993.  The death certificate 
lists his immediate cause of death as respiratory 
failure/arrest due to, or as a consequence of, lung cancer.

The Board has reviewed all the VA records in the file and 
notes normal chest and lung x-rays were conducted in January 
1987, July 1987, June 1988, June 1989, November 1989, and 
March 1991.  Also, the veteran has a history of cigarette 
smoking.  When hospitalized at VA in 1980, he reported a 
history of smoking until 1979, three packs per day, and had 
smoked for more than 45 years.  Later medical records show a 
history of smoking from 1945 or 1947 until 1975, 2-3 packs 
per day.  In response to a March 1998 letter, the appellant 
indicated in an April 1998 statement that she did not know 
when the veteran began smoking, that he stopped smoking in 
April 1975, and that he smoked three packs per day.  When 
asked to provide a physician's statement as to the 
relationship between the veteran's tobacco use and his 
military service, the appellant provided the name of a VA 
physician, but stated that physician was deceased.

In May 1998, a pulmonary physician reviewed the veteran's 
medical records and provided an opinion that the last chest 
x-ray done before the cancer diagnosis was in March 1991, 
which was normal, and the rate of tumor growth in the two 
years between that x-ray and the diagnosis appeared to be 
fast because of the size of the tumor.  The physician also 
noted there was no evidence the veteran was exposed to any 
carcinogens other than tobacco smoking, estimated at 90-120 
packs per year for about 30 years.

In February 2003, an internal medicine physician again 
reviewed the veteran's medical records and rendered the 
following opinions.  Based on the smoking history detailed 
above, the physician stated that 7 percent of the veteran's 
smoking history occurred while he was in the service and 93 
percent occurred before and after service.  The physician 
stated the veteran was nicotine dependent his entire smoking 
history.  The degree of probability that the tobacco use 
during service caused or contributed to the veteran's death 
was low (circa 7 percent).  Therefore, the physician 
concluded it was unlikely that tobacco use during service 
caused or contributed to cause the veteran's death.  The 
physician further stated that based on the normal chest x-ray 
in 1991 and the results of the CT scan in 1993, a diagnosis 
of lung cancer could not have been made prior to May 1993.  
It was a fast growing tumor due to its size at the time it 
was diagnosed when compared to a normal chest x-ray report in 
March 1991.  The physician also indicated there was no 
medical diagnosis that could be attributed to the claim of 
service connection for the cause of the veteran's death and 
it was not at least as likely as not that the veteran's death 
was due to or the result of an in-service event, injury, or 
disease.  The physician indicated his opinions were based on 
review of the medical record and not based upon conjecture, 
pure speculation, or remote possibility.

On her claim for benefits, the appellant indicated she felt 
the veteran's death was due to service, and she wrote "due 
to smoking (lung CA) which started in military."  She also 
argues that the veteran received inadequate treatment from VA 
because she feels the staff was negligent in not detecting 
the veteran's lung cancer at an earlier date.  She also 
states after the diagnosis was made, he should have been 
scheduled for surgery "in a prompt manner."  



II.  1151 Claim

VA received the appellant's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death in May 1995.  Therefore, it must be 
adjudicated in accordance with the version of 38 U.S.C.A. § 
1151 in effect at that time.  See VAOPGCPREC 40-97.  

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.  38 C.F.R. § 3.358 was amended in 1995 to 
conform to the Supreme Court decision.  The amendment was 
effective November 25, 1991, the date the Court issued the 
Gardner decision.  60 Fed. Reg. 14,222 (March 16, 1995).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 
2002).  The Board reiterates that VA received this claim in 
May 1995.  Therefore, it must be adjudicated in accordance 
with the earlier version of 38 U.S.C.A. § 1151, and neither 
evidence of an unforeseen event nor evidence of VA negligence 
is required in order for this claim to be granted.

Although claims for benefits under 38 U.S.C.A. § 1151 are not 
based upon actual service connection, there are similarities 
in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  In order to prevail on a claim for benefits under 38 
U.S.C.A. § 1151, there must be (a) VA hospitalization, 
treatment, examination, or vocational rehabilitation; (b) 
competent evidence of additional disability; and (c) 
competent evidence that the additional disability resulted 
from VA hospitalization, medical examination, or treatment. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the claimant will be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).

As discussed above, the veteran was diagnosed with lung 
cancer in May 1993.  The appellant has never alleged VA 
treatment, or lack thereof, caused the veteran's lung cancer.  
Rather, she argues that VA was negligent in not diagnosing 
this condition at an earlier date.  

VA's General Counsel has held that for claims filed prior to 
October 1, 1997, the provisions of 38 U.S.C.A. § 1151 apply 
to VA's failure to diagnose and/or treat a pre-existing 
condition.  Disability or death due to a pre-existing 
condition may be found to have occurred "as a result of" VA 
treatment only if "a physician exercising the degree of 
skill or care ordinarily required of the medical profession 
reasonably should have diagnosed the condition and rendered 
treatment which probably would have avoided the resulting 
disability or death."  VAOPGCPREC 5-01.  The factual 
elements necessary to support such a claim, as a general 
matter, are:  (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability 
or death which probably would have been avoided if proper 
diagnosis and treatment had been rendered.  Id.

It is clear the veteran was diagnosed with lung cancer in May 
1993 and that prior to that date he was seen at VA for a 
variety of medical and mental conditions.  However, it does 
not necessarily follow that VA failed to diagnose or treat 
the lung cancer prior to May 1993.  As discussed above, the 
last x-rays conducted before the diagnosis were approximately 
two years earlier, in March 1991, and those were normal.  

Based on the size of the tumor when cancer was diagnosed in 
May 1993, it had been developing for at least some unknown 
period of time.  Review of the records, however, shows no 
pertinent respiratory complaints from the veteran, so there 
is no basis for concluding that VA should have conducted any 
diagnostic testing prior to May 1993.  In fact, even at the 
time the diagnosis was made, the veteran denied having 
respiratory problems such as cough, shortness of breath, etc.  
Assuming, for the sake of argument, that VA failed to 
diagnose the lung cancer, there is still no showing that a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment.  There is no 
statement from a medical professional indicating that any 
treatment rendered by VA was inappropriate.  In a January 
1998 statement, the appellant's representative indicated that 
the appellant was told by a doctor, now deceased, that the 
cancer was not detected earlier because x-rays were taken 
from the front, not the side.  The appellant has not 
submitted a statement from this physician and her statements 
alone are insufficient to conclude the veteran's treatment 
was not appropriate.

Even though the standard for review of this claim is the non-
fault standard, there still must be evidence that the 
veteran's lung cancer was somehow associated with VA care.  
After a thorough review of the record, the Board concludes 
that the veteran's lung cancer was not caused by, due to, or 
aggravated by VA hospitalization or treatment (including the 
omission thereof).  On the contrary, the treatment he 
received was proper and appropriate.  After diagnosing the 
cancer in May 1993, he was hospitalized several more times in 
June and July 1993 and began radiation treatment.  The 
appellant argues the veteran should have been scheduled for 
surgery at an earlier date.  However, the VA medical records 
indicate that he was not a surgical candidate, which is a 
medical conclusion the Board has no reason to dispute.  In 
reaching this decision, the Board has considered the 
appellant's arguments in support of her claim.  However, she 
is a lay person, and she does not possess the knowledge or 
training necessary to offer competent opinions on medical 
matters, such as causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

For these reasons, the Board concludes that the evidence 
against this claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the veteran's 
cause of death was not a result of VA failure to diagnose or 
treat his lung cancer.  There is no benefit of the doubt that 
could be resolved in the appellant's favor.  A reasonable 
doubt exists where there is an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  38 C.F.R. § 3.102.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Id.  It is not a means of reconciling actual conflict or a 
contradiction in the evidence.  Id.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding this claim.

III.  Cause of death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 
38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2003).

The veteran's service medical records show no treatment for 
any respiratory conditions.  There were also no complaints 
relative to a lung condition, and diagnosis of lung cancer 
was not made.  The only relevant record is a chest x-ray from 
May 1951 when the veteran was hospitalized for the mumps and 
it was noted there may be early pneumonia, but this was not 
definite.  The separation examination was normal in all 
pertinent respects.  Therefore, incurrence in service is not 
factually shown. 

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 
1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for malignant tumors (cancer) may be established 
based on a legal "presumption" by showing that this 
condition was manifested to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 3.309.

There is no medical evidence showing that the veteran's lung 
cancer was manifested within the first post-service year.  
During his lifetime, the veteran never alleged that this 
condition began within the first post-service year.  The 
earliest medical evidence showing diagnosis of lung cancer is 
dated many years after service.  Neither the veteran nor the 
appellant ever stated that a medical professional indicated 
that a possible relationship existed between his lung cancer 
and his military service.  As noted above, the veteran's 
service medical records show no pertinent complaints or 
diagnoses, and the condition was not diagnosed until many 
years after his separation from service.  The veteran never 
stated that he had continuity of lung-related symptomatology 
or treatment since service, and the appellant has also never 
alleged such.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service].  Therefore, 
there is no medical evidence establishing a relationship is 
possible between the lung cancer that caused or contributed 
to cause the veteran's death and his military service on a 
direct basis.  

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Prior to his death, 
the veteran was service-connected for residuals of loss of 
the left testicle, evaluated as 10 percent disabling.  The 
appellant has not alleged that the loss of a testicle somehow 
caused or contributed to the veteran's death, and there is no 
medical evidence suggesting that such a theory is possible.  


The primary basis of the appellant's claim is that service 
connection should be granted for the veteran's lung cancer 
based on cigarette smoking during service.  Recent 
legislation was enacted prohibiting service connection for a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a claimant during the claimant's military service.  
38 U.S.C.A. § 1103 (West 2002); see also Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998).  However, new section 
1103 applies only to claims filed after June 9, 1998, and 
does not affect claimants who filed claims on or before June 
9, 1998, such as the claim filed in 1994 by the appellant in 
this case.

Under certain circumstances, death or disability resulting 
from the identifiable residuals of disease due to tobacco use 
during service is compensable under the law governing VA 
benefits.  VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  This does 
not mean that service connection will be established for a 
disease related to tobacco use if the claimant smoked during 
service.  Id.  Rather, any disability related to tobacco use 
that is not diagnosed until after service would not be 
precluded from service connection; however, it must be 
demonstrated that the disability resulted from use of tobacco 
during service, and the possible effect of smoking before or 
after service must be taken into consideration.

A more recent opinion by the VA General Counsel was issued to 
clarify when service connection may be granted for tobacco-
related disability on the basis that such disability is 
secondary to nicotine dependence that arose from a claimant's 
tobacco use during service.  VAOPGCPREC 19-97.  VA's Under 
Secretary for Health has concluded that nicotine dependence 
may be considered a disease for VA compensation purposes.  
See VAOPGCPREC 19-97.  Therefore, a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service-connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following two questions:  (1) whether the claimant acquired a 
dependence on nicotine in service; and (2) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the claimant.  If each of these two questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.

With regard to the first question, the determination of 
whether the appellant is dependent on nicotine is a medical 
issue.  VAOPGCPREC 19-97.  According to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV), nicotine 
dependence is recognized as a substance abuse disorder.  
Under the diagnostic criteria, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress, as manifested 
by certain criteria occurring in the same twelve-month 
period.  VAOPGCPREC 19-97; see also DSM IV at 108-09, 133-34.

In a case where, as a result of nicotine dependence acquired 
in service, a claimant continued to use tobacco products 
following service, the decision would have to be made whether 
the post-service usage of tobacco products was the proximate 
cause of the disability upon which the claim was predicated.  
VAOPGCPREC 19-97.  With regard to proximate causation, if it 
is determined that, as a result of nicotine dependence 
acquired in service, a claimant continued to use tobacco 
products following service, it must be considered whether 
there was a supervening cause of the claimed disability that 
severs the causal connection to the service-acquired nicotine 
dependence.  Id.

Medical evidence is required to show that the veteran 
incurred nicotine dependence in or due to service.  See 
VAOPGCPREC 19-97.  The medical evidence in this case 
indicates that the veteran was nicotine dependent his entire 
smoking history, which clearly (by his own statements) began 
before service.  The appellant's representative argues that 
there was no rationale for this medical opinion and that such 
a conclusion could not be made simply upon review of the 
records.  Nicotine dependence is considered a substance abuse 
disorder, and a medical diagnosis is required to confirm its 
existence.  Furthermore, onset of nicotine dependence is a 
medical question which the Board cannot resolve on its own, 
but must look to the medical evidence of record.  Parker v. 
Principi, 15 Vet. App. 407, 411 (2002).  There is no contrary 
medical opinion in this case and no objective basis upon 
which the Board could dismiss the opinion.  

Even if the veteran was not nicotine dependent as a result of 
cigarette smoking during service, the question still remains 
as to whether cigarette smoking during service caused any of 
the disorders that led to his death.  The pertinent issue is 
whether the veteran's cigarette smoking during active 
military service [as opposed to cigarette smoking at other 
times and/or causes unrelated to cigarette smoking] caused 
the lung cancer.  In VAOPGCPREC 2-93 (O.G.C. Prec. 2-93), the 
General Counsel pointed out that direct service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  The General 
Counsel noted that consistent with the applicable principles 
in the law and regulations, VA had promulgated regulations 
governing adjudication of claims based on exposure to dioxin 
or ionizing radiation, "agents which may result in 
conditions which become manifest years after exposure."  38 
C.F.R. § 3.311.  The General Counsel continued:

(I)n authorizing service connection for 
disability or death resulting from such 
conditions, VA recognized the need for 
evidence of exposure to the agents in 
question coincident in time with a 
veteran's military service and some link 
between that exposure and the subsequent 
disability or death.  [Citations omitted]  
Thus, a disease which is diagnosed after 
service discharge may be considered to be 
service connected if an event or exposure 
during service subsequently results in 
disability or death.  With regard to the 
claim at issue, we note that 
epidemiologic research has identified 
substantial increase in the relative risk 
of mortality from a variety of cancers in 
smokers.  [Citations omitted]  

The General Counsel's opinion holds that the governing law 
provides authority for the grant of service connection for 
disability resulting from "an event or exposure" in 
service.  Thus, the General Counsel also held, in effect, 
that when a disease or injury becomes manifest after service, 
if such was due to tobacco use in the line of duty in the 
active military service, service connection may be 
established.  VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  
Accordingly, cigarette smoking during service could possibly 
constitute an "event or exposure" that could cause, some 
years after service, disease that produces disability.

It is clear in this case that the veteran smoked before 
service and continued to smoke for several years after his 
separation from service.  In fact, he continued to smoke 
cigarettes for more than 20 years after his discharge from 
service.  The effect of cigarette smoking at various times on 
an individual's health is a medical determination that the 
Board may not make.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
this case, all the medical opinions indicate a relationship 
between the veteran's cigarette smoking during service and 
his lung cancer is not plausible.  The veteran smoked for at 
least 30 years, possibly longer, with only three of those 
years coinciding with his military service.  Therefore, the 
overwhelming majority of his cigarette smoking occurred when 
he was not in the military.  The medical opinions clearly 
state it is not likely smoking during service caused the 
veteran's lung cancer.

It must be noted that neither the appellant nor her 
representative possess the requisite medical training or 
knowledge to render probative medical opinions.  Therefore, 
to the extent their arguments contain opinions as to the 
etiology of any of the lung cancer that caused the veteran's 
death, or the medical effect of cigarette smoking during 
service on the subsequent development of lung cancer, this is 
simply not competent or persuasive evidence. 

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, finds as fact that service 
connection for the cause of the veteran's death is not 
warranted.  There is simply no competent evidence indicating 
that any of the conditions that caused the veteran's death 
was incurred in service.  There is also no competent evidence 
indicating that any of the veteran's service-connected 
disorders caused or aggravated any of the medical conditions 
that caused his death, nor caused or contributed 
substantially or materially to cause the veteran's death.  
There is no benefit of the doubt that could be resolved in 
the appellant's favor.  

IV.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to her claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).   

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, where, as here, that notice was not provided at the 
time of the initial AOJ decision, the appellant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
This was accomplished via an April 2003 letter.  The 
Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The April 2003 letter advised the appellant what information 
and evidence was needed to substantiate these claims.  The 
letter also advised her what information and evidence must be 
submitted by her, namely, any additional evidence and 
argument concerning the claims and enough information for the 
RO to request records from the sources identified by the 
appellant.  In this way, she was advised of the need to 
submit any evidence in her possession that pertains to the 
claims.  She was specifically told that it was her 
responsibility to support the claims with appropriate 
evidence.  Finally the letter advised her what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The Board also notes that prior to enactment of the VCAA, the 
RO sent letters to the appellant that informed her what 
information and evidence was needed to substantiate these 
claims.  A September 1994 letter informed her what was needed 
to establish service connection for the cause of the 
veteran's death.  That letter asked her to submit evidence in 
her possession (service medical records) and also told her VA 
would help her obtain medical records if she completed the 
necessary authorization forms.  A March 1998 letter informed 
the appellant medical evidence or opinion was needed linking 
the veteran's death to his military service and told her 
specifically the timeframe for medical records VA was 
interested in obtaining.  She was told VA would help her 
obtain medical records if she completed the necessary 
authorization forms.  Another March 1998 letter informed the 
appellant what information was needed to consider her claim 
that the veteran's lung cancer and death were due to 
cigarette smoking during service.  An August 1999 letter 
again told the appellant medical evidence or opinion was 
needed linking the veteran's death to his military service.

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that she was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that she was aware that it 
was ultimately her responsibility to give VA any evidence 
pertaining to the claims.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the appellant in April 2003 
was not given prior to the first AOJ adjudication of the 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an additional SSOC was provided to the appellant in May 2004.  
That SSOC also contained VA's regulation implementing the 
VCAA (38 C.F.R. § 3.159).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claims and to respond to VA notices.  She was 
given ample time to respond to each letter (the Board notes 
the representative responded in December 2003 that the 
appellant had not replied to VA's April 2003 letter nor to 
several letters from the representative, so it was assumed 
she had nothing further to submit).  For these reasons, to 
decide the appeal would not be prejudicial error to the 
claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.   

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the appellant.  This 
case was remanded in 1997, 1999, and 2001 for the purpose of 
obtaining all relevant VA records.  There was a concern that 
not all the veteran's VA medical records were obtained.  
Several requests for complete records were made to the VA 
Medical Center in Miami.  A letter from that facility in 
April 2004 indicates that searches of various records, active 
and archived, failed to show the veteran's records for 
treatment between 1991 and 1993.  Based on this response, it 
would be futile to continue searching for the missing 
records.  Upon review of the computerized appointment 
listing, it appears that some of the records in the file 
cover several dates.  For example, there are records dated in 
1993 completed by occupational or recreational therapists 
which refer to the veteran's enrollment in "D.T." - 
possibly the day treatment visits reflected on the 
appointment list - and the entries in the medical records are 
completed monthly and cover a number of visits made in the 
prior month.  There are also some 1992 records from 
occupational therapy that seem to cover several visits (i.e., 
November 1992 note that veteran had visited ten times the 
prior month, August 1992 note that veteran had visited eleven 
times the prior month, etc.).  The appellant has not 
identified any private treatment records that she wanted VA 
to obtain.  The Board is not aware of a basis for speculating 
that any other relevant VA or private treatment records exist 
that have not been obtained.   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this case, 
medical opinions were obtained in 1998 and 2004 by VA 
physicians who had an opportunity to review the veteran's 
three claims files and render opinions.  Further opinions are 
not needed in this case because there is sufficient medical 
evidence to decide the claims.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, she will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.   



ORDER

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 is 
denied.

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310 is 
denied.



	                        
____________________________________________
	MARJORIE AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



